Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30,2021 has been entered.
 
Response to Applicants Arguments/Amendements
Applicants now require that the alpha ketoglutarate reach and treat structures in the CNS specifically.  Examiner agrees that the new claim amendment is not taught by the former rejections.  Thus, the rejections are withdrawn and new rejections put forth.  The claim now just states that the AKG can reach components of the CNS.  A new reference is being introduced that shows the composition can reach those particular areas.  The claims in the 112 rejection still need clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5,9,15,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of claims 2,15,and 17 have not been clearly established because the claim states that a “therapeutically effective amount of ubiquinol or a form of coenzyme Q10” must be present. The current limitation is confusing because ubiquinol is one of the most reduced forms of coenzyme Q10. It needs to be clearly established in the claim language whether ubiquinol is required or not. The dependent claims do not better clarify this issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5,9,12,15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110020443) in view of Pan (WO 2012112340)
Liu teaches a method for treating motor neuron disorders such as amyotrophic lateral sclerosis (Paragraph 35) using a composition that can include alpha ketoglutarate and GABA according to the claimed structure (Paragraph 113).  as in instant Claim 1  
The claim now includes the limitation, “wherein the base composition is delivered to motor neurons that need AKG in the brain, brain stem, and spinal column.”  Although Liu does not teach that AKG be used to treat CNS structures; Pan does.  Pan teaches that components such as AKG can be used to treat, reduce, or prevent damage to the central nervous systems of animals, particularly the brain, spinal cord (CNS structures) (Paragraphs 18 and 33).  In order to treat regions in the central nervous system, the AKG must be able to travel there and affect that particular region as in instant Claim 1.
The Liu reference teaches that therapeutically effective doses of the following may also be included:  NADH (Paragraph 113), niacin (Paragraph 113), and coenzyme Q10 (Paragraph 114) as in instant Claims 2-5,15
Paragraph 113 states that caprylic acid may be included (Paragraph 113) as in instant Claim 9
Such a therapeutic composition containing alpha ketoglutarate and GABA can be administered in a liquid or solid powder format in a serving mixture (Paragraph 56) as in instant Claim 12.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.  

Claims 1,6,10,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110020443) in view of Pan (WO 2012112340) and Stohs (US 20060292134)

Liu and Pan apply as above. Liu teaches a composition with alpha ketoglutarate but does not specify that the alpha ketoglutarate is an arginine alpha ketoglutarate.  However, at the time of applicants’ filing, it would have been obvious to have utilized the arginine form of alpha ketoglutarate acid.  An artisan would have been motivated to use L-arginine alpha ketoglutarate because it can be orally ingested and is routinely used in nutritional supplements that are administered to individuals.  It is routinely used in order to improve the health of individuals (Paragraphs 4-8).  Because Stohs state that there would improvement in cellular energy and arginine alpha ketoglutarate can be orally tolerated, there would be a high expectation for success as taught by Stohs (Abstract; Paragraphs 4-8) as in instant Claim 6
Dependent Claims for Stohs
The arginine alpha ketoglutarate can be administered in an amount of 1-3 grams (Paragraph 47) as in instant Claims 10,13-14

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.  

Claims 1,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110020443) in view of Pan (WO 2012112340), Stohs (US 20060292134) and Zisapel (US 20100279943)
	
	Liu, Pan, and Stohs apply as above.  The references do not teach that the therapeutic composition is placed in individual serving packaging.  However, at the time of applicant’s filing, the placement in individual serving sizes would have been obvious based on the teachings of Zisapel.  Zisapel teaches that a suitable route of administration for motor neuron therapies  may be oral (Paragraph 85).  An artisan would have been motivated to use single serving packages because the Zisapel reference further states, “the compositions of the present invention may, if desired, be presented in a pack or dispenser device, such as an FDA-approved kit, which may contain one or more unit dosage forms containing the active ingredient (Paragraph 100).  A one unit dosage form would be considered a single serving package as in instant Claim 11.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.  

Claims 1,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110020443) in view of Pan (WO 2012112340) and Osther (WO 2012136587)

Liu applies as above.  As taught above, Liu teaches the presence of Coenzyme Q10 as in instant Claim 17.  Liu does not teach the co-administration of stem cells.  However, at the time of filing, it would have been obvious to have administered stem cells based on the teachings of Osther (WO2012136136587).  An artisan would have been motivated to administer stem cells because Osther teaches that administration of stem cells protects the existing motor neurons  (Page 18).  By protecting the motor neurons, more would be present, thus increasing the numbers as in instant Claim 16.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657